NEWS RELEASE Contact: Christopher L. Boone Chief Financial Officer (936) 631-2749 FOR IMMEDIATE RELEASE DRG&E Jack Lascar / 713-529-6600 Anne Pearson / 210-408-6321 LUFKIN INDUSTRIES DECLARES 2-FOR-1 STOCK SPLIT LUFKIN, Texas (May 5, 2010) Lufkin Industries, Inc. (NASDAQ: LUFK) today announced that the Company’s Board of Directors has approved a 2-for-1 stock split.The stock split will be effected by issuing one additional share of common stock for every outstanding share of common stock, and the additional shares will be distributed on June 1, 2010, to stockholders of record at the close of business on May 19, 2010. Lufkin had approximately 15.0 million common shares outstanding at May 5, 2010.After the stock dividend, there will be approximately 30.0 million shares of Lufkin common stock outstanding.With respect to future quarterly cash dividends, management intends to propose to the Board of Directors that the current level of cash distributions be maintained, while reducing the per share rate in half to reflect the increased number of shares. John F. “Jay” Glick, president and chief executive officer of Lufkin, commented, “We are pleased to announce this stock split, which reflects both the strong performance of the Company’s stock and the Board’s confidence in the Company’s prospects for further growth.We also believe that, over time, the split can contribute to increased market liquidity for the Company’s stock and greater trading volume.” This news release contains forward-looking statements and information that are based on management’s beliefs as well as assumptions made by and information currently available to management.When used in this release, the words “anticipate,” “believe,” “estimate,” “intend,” “expect” and similar expressions are intended to identify forward-looking statements.Such statements reflect the Company’s current views with respect to certain events and are subject to certain assumptions, risks and uncertainties, many of which are outside the control of the Company.These risks and uncertainties include, but are not limited to, (i) oil prices, (ii) capital spending levels of oil producers, (iii) availability and prices for raw materials and (iv) general industry and economic conditions.Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, believed, estimated or expected.The Company does not intend to update these forward-looking statements and information. Lufkin Industries, Inc. sells and services power oilfield pumping units, foundry castings and power transmission products throughout the world.The Company has vertically integrated all vital technologies required to design, manufacture and market its products. ###
